Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT, dated as of__________, 2007 (this
“Agreement”), is made by and between ODYNE CORPORATION, a Delaware corporation,
with headquarters located at 89 Cabot Drive, Suite L, Hauppauge, New York 11788
(the “Company”), and each entity or individual listed on the signature page
hereto (each, an “Investor”).
 
W I T N E S S E T H:
 
WHEREAS, upon the terms and subject to the conditions of the Subscription
Agreement, dated as of the date of acceptance as set forth on the Subscription
Agreement, between the Investor and the Company (the “Subscription Agreement”)
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Subscription Agreement), the Company has agreed to issue and sell
to the Investor a Unit consisting of a Debenture and a Warrant; and


WHEREAS, the Debenture is convertible into shares of Common Stock (the
“Conversion Shares”); which term, for purposes of this Agreement, shall include
shares of Common Stock of the Company issuable in lieu of accrued interest
through the Maturity Date of the Debenture, as that term is defined in and as
contemplated by the Debenture) upon the terms and subject to the conditions
contained in the Debenture; and


WHEREAS, the Company has agreed to issue the Warrant to the Investor in
connection with the issuance of the Debenture, and the Warrant may be exercised
for the purchase of shares of Common Stock (the “Warrant Shares”) upon the terms
and conditions of the Warrant; and


WHEREAS, to induce the Investor to execute and deliver Subscription Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), with respect
to the Registrable Securities (as defined below);


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:


(a)    “Closing Date” means the date of the final closing of the purchase and
sale of the Debentures and Warrants.
 
(b)    “Effective Date” means the date the SEC declares a Registration Statement
covering Registrable Securities and otherwise meeting the conditions
contemplated hereby to be effective.


(c)    “Principal Trading Market” shall mean The National Association of
Securities Dealers Inc.’s Over-The-Counter Bulletin Board, the Pink Sheets, or a
national securities exchange or national quotation system. 


(d)    “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and


--------------------------------------------------------------------------------



pursuant to Rule 415 under the Securities Act or any successor rule providing
for offering securities on a continuous basis (“Rule 415”), and the declaration
or ordering of effectiveness of such Registration Statement by the United States
Securities and Exchange Commission (the “SEC”).
 
(e)    “Registrable Securities” means the Conversion Shares and the Warrant
Shares, provided that all such shares shall cease to be Registrable Securities
at such time as they have been soled under a Registration Statement or pursuant
to Rule 144 under the Securities Act or otherwise or at such time as they are
eligible to be sold pursuant to Rule 144 (without volume limitations)..


(f)    “Registration Statement” means a registration statement of the Company
under the Securities Act covering Registrable Securities on Form SB-2, if the
Company is then eligible to file using such form, and if not eligible, on such
other appropriate form.


2.    Registration.


(a)    Mandatory Registration. The Company shall prepare and file with the SEC,
as soon as possible after the Closing Date but no later than sixty (60) days
after the Closing Date (the “Required Filing Date”), a Registration Statement
registering for resale by the Investor a number of shares of Common Stock for
the Investors to sell the Registrable Securities, but in no event less than the
number of shares equal to the number of shares into which the Debentures and all
interest thereon through the Maturity Date would be convertible at the time of
filing of such Registration Statement and (y) the number of Warrant Shares which
would be issuable on exercise of the Warrant at its initial exercise price. The
Registration Statement shall also cover the shares of Common Stock issuable upon
exercise of the Warrants being issued to Matrix USA, LLC. The Registration
Statement shall state that, in accordance with Rule 416 and 457 under the
Securities Act, it also covers such indeterminate number of additional shares of
Common Stock as may become issuable upon conversion of the Debentures and the
exercise of the Warrants to prevent dilution resulting from stock splits or
stock dividends. The Company will use its reasonable best efforts to cause such
Registration Statement to be declared effective. In the event that the
Registration Statement is is not effective (the “Required Effective Date”) upon
the earlier of (Y) five (5) days after oral or written notice by the SEC that it
may be declared effective or (Z) one hundred eighty (180) days after the Closing
Date (unless such failure to become effective is a result of the actions of the
Investor), the Company will be deemed to be in breach of this Agreement.


(b)    Payments by the Company.
 
(i)    If the Registration Statement covering the Registrable Securities is not
filed in proper form with the SEC by the Required Filing Date, the Company will
make payment to the Investor in such amounts and at such times as shall be
determined pursuant to this Section 2(b).


(ii)    If the Registration Statement covering the Registrable Securities is not
effective by the relevant Required Effective Date or if the Investor is
restricted from making sales of Registrable Securities covered by a previously
effective Registration Statement at any time by virtue of a suspension or stop
order with respect to such Registration Statement (the date such restriction
commences, a “Restricted Sale Date”), then the Company will make payments to the
Investor in such amounts and at such times as shall be determined pursuant to
this Section 2(b); notwithstanding the following, the Company may suspend the
Investor from making sales of Registrable Securities for up to three such
suspension periods during any consecutive 12 month period, each of which
suspension period shall not either (i) be for more than twenty (20) business
days or (ii) begin less than ten (10) business days after the last day of the
preceding suspension.

-2-

--------------------------------------------------------------------------------



(iii)    The amount (the “Periodic Amount”) to be paid by the Company to the
Investor shall be determined as of each Computation Date (as defined below) and
such Periodic Amount shall be equal to 2% of the principal amount of Debenture
outstanding for the period from the date following each of the relevant Required
Filing Date or the Required Effective Date, as the case may be, to the first
relevant Computation Date, and thereafter to each subsequent Computation Date
(prorated on a daily basis if such period is less than thirty (30) days);
provided, however, that such Periodic Amounts shall cease after six (6) months
from the initial Computation Date. The parties acknowledge that the failure to
comply on a timely basis with the provisions related to both the Required Filing
Date and the Required Effective Date would result in a payment of four (4%)
percent of the then outstanding principal amount of the Debenture.


(iv)    Each Periodic Amount will be payable by the Company, and at the option
of the Company, in cash or freely tradable shares of Common Stock (1) on the day
after the Required Filing Date or the Required Effective Date, as the case may
be, and (2) each thirtieth day thereafter.


(v)    The parties acknowledge that the damages which may be incurred by the
Investor if the Registration Statement is not filed by the Required Filing Date
or the Registration Statement has not been declared effective by a Required
Effective Date, including if the right to sell Registrable Securities under a
previously effective Registration Statement is suspended or the shares of the
Company’s stock are not listed on the Principal Trading Market, may be difficult
to ascertain. The parties agree that the Periodic Amounts represent a reasonable
estimate on the part of the parties, as of the date of this Agreement, of the
amount of such damages.


(vi)    Notwithstanding the foregoing, the amounts payable by the Company
pursuant to this provision shall not be payable to the extent any delay in the
effectiveness of the Registration Statement or such Registration Statement is
suspended or subject to a stop order occurs because of an act of, or a failure
to act or to act timely by the Investor or its counsel.
 
(vii)    “Computation Date” means (A) the date which is the earlier of (1)
thirty (30) days after the Required Filing Date or Required Effective Date, as
the case may be, or (2) the date after the Required Filing Date on which the
Registration Statement is filed (with respect to payments due as contemplated by
Section 2(b)(i) hereof) or the date after the Required Effective Date on which
the Registration Statement is declared effective (with respect to payments due
as contemplated by Section 2(b)(ii) hereof), as the case may be, and (B) each
date which is the earlier of (1) thirty (30) days after the previous Computation
Date or (2) the date after the previous Computation Date on which the
Registration Statement is filed (with respect to payments due as contemplated by
Section 2(b)(i) hereof) or is declared effective (with respect to payments due
as contemplated by Section 2(b)(ii) hereof), as the case may be.


(viii)    Notwithstanding anything to the contrary contained in this Agreement,
if the staff of the SEC (the “Staff”) or the SEC seeks to characterize any
offering pursuant to a Registration Statement filed pursuant to this Agreement
as constituting a primary offering of securities by or on behalf of the Company,
or in any other manner, such that the Staff or the SEC does not permit such
Registration Statement to become effective and used for resales in a continuous
at the market offering pursuant to Rule 415 under the Securities Act by the
Investors (or as otherwise may be acceptable to each Investor) without being
named therein as “underwriters” (a “Resale Registration Statement”), then the
Company shall have the right to reduce the number of Registrable Securities to
be included in such Registration Statement by all Investors, to the extent that
the Staff or the SEC shall permit such Registration Statement to become
effective as a Resale Registration Statement. In making such reduction, the
Company shall reduce the number of Registrable Securities to be included by all

-3-

--------------------------------------------------------------------------------



Investors on a pro rata basis (based upon the number of Registrable Securities
otherwise required to be included for each Investor), unless the inclusion of
Registrable Securities by a particular Investor or a particular type of
Investors is the cause of the refusal by the Staff or the SEC to allow such
Registration to become effective as a Resale Registration Statement, in which
event the Registrable Securities held by such Investor or type of Investors
shall be the only Registrable Securities subject to reduction (and if by a set
of Investors on a pro rata basis with respect to such Investors or on such other
basis as would result in the exclusion of the least number of shares by all such
Investors). In addition, if the Staff or the SEC requires any Investor seeking
to sell Registrable Securities under a Registration Statement filed pursuant to
this Agreement to be identified as an “underwriter” in order to permit such
Registration Statement to become effective, and such Investor does not consent
to being so named as an underwriter in such Registration Statement, then, in
each such case, the Company shall be entitled to reduce the total number of
Registrable Securities to be registered on behalf of such Investor, until such
time as the Staff or the SEC does not require such identification.


(ix)    If any reduction in the number of Registrable Securities included in a
Registration Statement is made pursuant to paragraph (i) above, then no Investor
shall have any claim against the Company as a result of such reduction or any
Event or other delay or breach of this Agreement attributable primarily to the
refusal of the Staff or the SEC to permit the Registration Statement to become
effective as a Resale Registration Statement, nor shall any such reduction
entitle any Investor to require the Company to pay any partial damages pursuant
to Section 2(b) hereof. In the event of any reduction in Registrable Securities
pursuant to this paragraph, an affected Investor shall have the right, upon
delivery of a written request to the Company signed by the Investor, to require
the Company to file a registration statement within 90 days after its receipt of
such request (subject to any restrictions imposed by Rule 415 or required by the
Staff or the SEC) for resale by such Investor in a manner reasonably acceptable
to such Investor, and the Company shall following such request use its
commercially reasonable efforts to cause such registration statement to be
declared and kept effective in the same manner as otherwise contemplated in this
Agreement for registration statements hereunder, in each case until such time
as: (i) all Registrable Securities held by such Investor have been registered
pursuant to an effective Registration Statement in a manner reasonably
acceptable to such Investor, (ii) such Investor’s Registrable Securities may be
resold by such Investor without restriction (including volume limitations)
pursuant to Rule 144(k) of the Securities Act, or (iii) the Investor agrees to
be named as an underwriter in any such Registration Statement as to all
Registrable Securities held by such Investor and which have not theretofore been
included in a Registration Statement under this Agreement (it being understood
that the special demand right under this sentence may be exercised by a Investor
multiple times and with respect to limited amounts of Registrable Securities in
order to permit the resale thereof by such Investor as contemplated above).


3.    Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall do each of the following:
 
(a)    Prepare promptly, and file with the SEC by the Required Filing Date a
Registration Statement with respect to not less than the number of Registrable
Securities provided in Section 2(a) above, and thereafter use its reasonable
best efforts to cause such Registration Statement relating to Registrable
Securities to become effective by the Required Effective Date and keep the
Registration Statement effective at all times during the period (the
“Registration Period”) continuing until the earlier of (i) the date when the
Investors may sell all Registrable Securities under Rule 144 without volume or
other restrictions or limits or (ii) the date the Investors no longer own any of
the Registrable Securities, which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a

-4-

--------------------------------------------------------------------------------



material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;


(b)    Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement;


(c)    Permit a single firm of counsel designated by the Investor to review the
Registration Statement and all amendments and supplements thereto a reasonable
period of time (but not less than three (3) business days) prior to their filing
with the SEC, and not file any document in a form to which such counsel
reasonably objects, at Investor’s expense.
 
(d)    Notify the Investor and the Investor’s counsel (initially Steven W.
Schuster, Esq., c/o McLaughlin & Stern, LLP, 260 Madison Avenue, New York, NY
10016) and any managing underwriters immediately (and, in the case of (i)(A)
below, not less than three (3) business days prior to such filing) and (if
requested by any such person) confirm such notice in writing no later than one
(1) business day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed; (B) whenever the SEC notifies the Company whether there will be a
“review” of such Registration Statement; (C) whenever the Company receives (or a
representative of the Company receives on its behalf) any oral or written
comments from the SEC in respect of a Registration Statement (copies or, in the
case of oral comments, summaries of such comments shall be promptly furnished by
the Company to the Investors); and (D) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
proceedings for that purpose; (iv) if at any time any of the representations or
warranties of the Company contained in any agreement (including any underwriting
agreement) contemplated hereby ceases to be true and correct in all material
respects; (v) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (vi) of the occurrence of
any event that to the best knowledge of the Company makes any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. In addition, the Company shall furnish the Investor’s
Counsel with copies of all intended written responses to the comments
contemplated in clause (C) of this Section 3(d) not later than one (1) business
day in advance of the filing of such responses with the SEC so that the
Investors shall have the opportunity to comment thereon, if relevant to the
Investors;


(e)    Furnish the Investor and to Investor’s Counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one (1) copy of the

-5-

--------------------------------------------------------------------------------



Registration Statement, each preliminary prospectus and prospectus, and each
amendment or supplement thereto, and (ii) such number of copies of a prospectus,
and all amendments and supplements thereto and such other documents, as such
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Investor;


(f)    As promptly as practicable after becoming aware thereof, notify each
Investor of the happening of any event of which the Company has knowledge, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and use its best efforts promptly to prepare a supplement or
amendment to the Registration Statement or other appropriate filing with the SEC
to correct such untrue statement or omission, and deliver a number of copies of
such supplement or amendment to the Investor as the Investor may reasonably
request;


(g)    As promptly as practicable after becoming aware thereof, notify the
Investor who holds the Registrable Securities being sold (or, in the event of an
underwritten offering, the managing underwriters) of the issuance by the SEC of
a Notice of Effectiveness or any notice of effectiveness or any stop order or
other suspension of the effectiveness of the Registration Statement at the
earliest possible time;
 
(h)    Use its reasonable efforts to secure and maintain the designation of all
the Registrable Securities covered by the Registration Statement on the
Principal Trading Market within the meaning of Rule 11Aa2-1 of the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
quotation of the Registrable Securities on the Principal Trading Market.


(i)    Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates for the Registrable Securities to be offered pursuant
to the Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts as the case may be, as the
Investor may reasonably request, and, within five (5) business days after a
Registration Statement which includes Registrable Securities is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
selected by the Company to deliver, to the transfer agent for the Registrable
Securities (with a copy to Steven W. Schuster, Esq.) an appropriate instruction
and opinion of such counsel;


(j)    For a period of 75 days from the Effective Date, not file a Registration
Statement covering any additional shares of Common Stock (excluding on Form
S-8);
 
(k)   Take all other reasonable actions necessary to expedite and facilitate
disposition by the Investor of the Registrable Securities pursuant to the
Registration Statement.
 
4. Obligations of the Investor. In connection with the registration of the
Registrable Securities, the Investors shall have the following obligations:


(a)    The Investor, by the Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
the Registration Statement; and

-6-

--------------------------------------------------------------------------------



(b)    The Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(f) or 3(g), above,
the Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or 3(g) and, if so directed by the
Company, the Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


5.    Expenses of Registration.


(a)    All expenses (other than (i) underwriting discounts and commissions of
the Investor and (ii) expenses of the Investor’s counsel incurred in connection
with registrations, filings or qualifications pursuant to Section 3), but
including, without limitation, all registration, listing, and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company shall be borne by the Company.


(b)    The Company has not, as of the date hereof, nor shall the Company on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Investor in this
Agreement or the Subscription Agreement, except as disclosed therein.


6.    Indemnification.  After Registrable Securities are included in a
Registration Statement under this Agreement:


(a)    To the extent permitted by law, the Company will indemnify and hold
harmless, the Investor, the directors, if any, of such Investor, the officers,
if any, of such Investor (each, an “Indemnified Party”), against any losses,
claims, damages, liabilities or expenses (joint or several) incurred
(collectively, “Claims”) to which any of them may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced in respect thereof) arise out of or
are based upon: (i) any untrue statement or untrue statement of a material fact
contained in the Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in the light of the circumstances under which the statements
therein were made, not misleading or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being
collectively referred to as “Violations”). The Company shall reimburse the
Investor for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a) shall not (i) apply to any Claims
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Indemnified Party expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto;
(ii) be available to the extent such Claim is based on a failure of the Investor
to deliver or cause to be delivered the prospectus made available by the
Company; or (iii) apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent

-7-

--------------------------------------------------------------------------------



shall not be unreasonably withheld. The Investor will indemnify the Company, its
officers, directors and agents (including legal counsel) (each an “Indemnified
Party”) against any claims arising out of or based upon a Violation which occurs
in reliance upon and in conformity with information furnished in writing to the
Company, by or on behalf of such Investor, expressly for use in connection with
the preparation of the Registration Statement, subject to such limitations and
conditions set forth in this Section 6. The Investor shall reimburse the Company
for any reasonable legal fees or other reasonable expenses incurred by it in
connection with investigating or defending any such Claim. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Party, and shall survive the offering and transfer of
the Registrable Securities by the Investor.


(b)    Promptly after receipt by an Indemnified Party under this Section 6 of
notice of the commencement of any action (including any governmental action),
such Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Party, as the case may be; provided,
however, that an Indemnified Party shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Party and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 6 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense as such
expense, loss, damage or liability is incurred and is due and payable.


7.    Contribution. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
except where the seller has committed fraud (other than a fraud by reason of the
information included or omitted from the Registration Statement as to which the
Company has not given notice as contemplated under Section 3 hereof) or
intentional misconduct, contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.


8.    Reports under Securities Act and Exchange Act. With a view to making
available to Investor the benefits of Rule 144 promulgated under the Securities
Act or any other similar rule or regulation of the SEC that may at any time
permit Investor to sell securities of the Company to the public without
Registration (“Rule 144”), the Company agrees to:


(a)    make and keep public information available, as those terms are understood
and defined in Rule 144;

-8-

--------------------------------------------------------------------------------



(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;


(c)    furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act , a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without Registration.
 
9.    Assignment of the Registration Rights. The rights to have the Company
register Registrable Securities pursuant to this Agreement shall be
automatically assigned by the Investors to any transferee of the Registrable
Securities (or all or any portion of any unconverted Debentures) only if the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee and (b) the securities with respect to which such registration rights
are being transferred or assigned.


10.    Amendment of Registration Rights. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
affected in accordance with this Section 10 shall be binding upon the Investor
and the Company.


11.    Miscellaneous.


(a)    A person or entity is deemed to be an Investor of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.


(b)    Notices required or permitted to be given hereunder shall be given in the
manner contemplated by the Subscription Agreement, (i) if to the Company or to
the Investor, to their respective address and the address of their counsel as
contemplated by the Subscription Agreement, and (ii) if to any other Investor,
at such address as such Investor shall have provided in writing to the Company,
or at such other address as each such party furnishes by notice given in
accordance with this Section 11(b).


(c)    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


(d)    This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the jurisdiction of the federal courts
in the City of New York, New York or the state courts of the State of New York
sitting in the City of New York, New York County, New York in connection with
any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Investor
for any reasonable legal fees and disbursements incurred by the Investor in
enforcement of or protection of any of its rights under this Agreement

-9-

--------------------------------------------------------------------------------



 
(e)    If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
 
(f)    Subject to the requirements of Section 9 of this Agreement, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties hereto.


(g)    All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.


(h)    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.


(i)    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.


(j)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof. This Agreement may be
amended only by an instrument in writing signed by the party to be charged with
enforcement thereof.


(k)    The Company acknowledges that any failure by the Company to perform its
obligations under Section 3(a) hereof, or any delay in such performance could
result in loss to the Investors, and the Company agrees that, in addition to any
other liability the Company may have by reason of such failure or delay, the
Company shall be liable for all direct damages caused by any such failure or
delay, unless the same is the result of force majeure. Neither party shall be
liable for consequential damages.

-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.




COMPANY:
ODYNE CORPORATION
 
By:  ___________________________
Title:  __________________________
 
 
INVESTOR:
 
By:  ____________________________
Name: __________________________
Title:  ___________________________
 
 
-11-

--------------------------------------------------------------------------------

